Citation Nr: 0909857	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
strain rated as 10 percent disabling prior to December 6, 
2006, and 20 percent disabling effective from December 6, 
2006.

2.  Entitlement to an increased rating for radiculopathy of 
the right lower extremity rated as 10 percent disabling 
effective from December 6, 2006.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1994 to May 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, that denied the Veteran's claim for a rating in 
excess of 10 percent for lumbar spine strain.  

A subsequent May 2007 rating decision found that the 
Veteran's service connected lumbar spine strain was 
manifested by both adverse musculoskeletal and neurological 
symptomatology and granted her lumbar spine  strain a 20 
percent rating effective from December 6, 2006, and granted a 
separate 10 percent rating for radiculopathy of the right 
lower extremity also effective from December 6, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After perfecting her appeal as to the September 2005 rating 
decision that denied a claim for a rating in excess of 10 
percent for her lumbar spine strain, a May 2007 rating 
decision found that the Veteran's service connected lumbar 
spine strain was manifested by both adverse musculoskeletal 
and neurological symptomatology and granted a separate 10 
percent rating for the adverse neurological symptomatology 
(i.e., radiculopathy of the right lower extremity).  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has repeated held that in an appeal 
in which the Veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Moreover, the Board notes that the criteria for rating 
Disease and Injuries of the Spine specifically provides that 
any associated neurological abnormalities are to be 
separately rated under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note 1 (2008).  

Therefore, the Board finds that the appeal the claimant 
perfected as to her lumbar spine strain also acted to place 
in appellate status all subsequently identified and rated 
disabilities arising from that lumbar spine strain including 
radiculopathy of the right lower extremity.  See 38 C.F.R. 
§§ 20.200, 20.302(c) (2008).  

Accordingly, since the record does not show that the Veteran 
was given notice of the need to submit evidence or argument 
on the question of an increased rating for radiculopathy of 
the right lower extremity, was not given an adequate 
opportunity to actually submit such evidence and argument, 
was not provided with a supplemental statement of the case 
that fulfills the regulatory requirements, and was not 
provided with 38 U.S.C.A. § 5103A (West 2002) notice, the 
Board finds that the appeal must be remanded to avoid 
prejudice to the claimant.  See 38 C.F.R. §§ 3.159, 19.9, 
19.31 (2008); Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the fact that the RO has apparently conceded that the 
Veteran's lumbar spine strain is also ratable as 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008) (see November 2006 statement of 
the case) and the fact that intervertebral disc syndrome may 
also be rated based on its adverse neurological 
symptomatology if it results in a higher evaluation (see 
38 C.F.R. § 4.71a, Notes 1 and 6 (2008), the Board finds that 
adjudication of the claim for an increased rating for lumbar 
spine strain must be deferred pending completion of the 
additional development ordered above.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  As to his claim for an increased 
rating for radiculopathy of the right 
lower extremity, the Veteran should be 
provided with Veterans Claims Assistance 
Act of 2000 (VCAA) notice in accordance 
with the United States Court of Appeals 
for Veterans Claims (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), 38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002), 38 C.F.R. § 3.159 (2008) 
which notice includes, among other 
things, notice of what evidence has been 
received and not received by VA, who has 
the duty to request evidence, and notice 
of the evidence required for an increased 
rating.  

2.  Thereafter, the RO/AMC must 
readjudicate the Veteran's claims for 
increased rating for lumbar spine strain 
and radiculopathy of the right lower 
extremity.  Such readjudication should 
take into account whether "staged" 
ratings are appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The 
RO/AMC is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits since the last SSOC and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal including the 
Diagnostic Codes for rating 
radiculopathy.  A reasonable period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

